Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4,6,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, what structure does the “means for measuring a first temperature” and “means for measuring a second temperature” correspond to in the specification and/or drawings?
	(As to REMARKS/ARGUMENTS; Page 7 states that such includes “other device capable of measuring temperature”, but such is problematic as such does not depict a particular structural component, like the disclosed thermostat; and thus the mean plus function state suggestive of a limitation that is different (i.e., broader) than a means plus functional limitation.  Is this a means plus functional limitation, or isn’t it?)
	As to claim 1, what structure does the “means for adjusting the current flowing through the test coupon” correspond to tin the specification and/or drawings?
(As to REMARKS/ARGUMENTS; Page 7 states that such includes “the control system”, but such is problematic as such does not depict a particular structural component, like the claimed PLC; and thus the means plus functional statement is suggestive of a limitation that is different (i.e., broader) than a means plus functional limitation.  Is this a means plus functional limitation, or isn’t it?)
As to claim 15, what structure does the “means for measuring a first temperature” and “means for measuring a second temperature” correspond to in the specification and/or drawings?

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861